LOU HOLLAND GROWTH FUND Letter to Shareholders August 2009 Dear Fellow Shareholder: Thank you for your investment in the Lou Holland Growth Fund. FundResults The economic and financial crisis that hurt stocks so badly in 2008 extended into early 2009 and by early March the S&P 500 Index had reached a 12-year low and was down 57% from its October 2007 high. However, since that time stocks have rocketed higher, primarily due to investor optimism that the global economy may be on its way to recovery. After achieving solid double-digit returns during the second quarter many of the major U.S. equity indexes are now in positive territory through the first six months of 2009. During this period the Fund has outperformed its benchmarks, returning 12.17% as compared to the Fund’s style benchmark, the Russell 1000® Growth Index, which returned 11.53%, and versus its secondary benchmark, the S&P500 Index, which rose a modest 3.16% in comparison. FundPerformance The Fund’s performance was driven by both favorable stock selection and sector allocation decisions. Stock selection within technology, health care, and energy provided the largest contributions to the Fund’s return. Technology holdings performed extremely well overall, particularly Citrix Systems, Inc. and Apple Inc. which made the largest contributions to the Fund’s performance so far during 2009. Citrix, a provider of access infrastructure software and services designed to simplify the complexity of information technology environments, continues to perform well based upon its strong first quarter earnings results and positive product developments. Given that its high quality products play a role in the proliferating trend of cloud computing, there is some speculation that the company may be an acquisition target. Apple also turned in good first quarter earnings and its recent product announcements and developers conference were well received by both investors and consumers alike. Hospira Inc., among the top performing holdings, is a specialty pharmaceuticals and medication delivery company created from the core hospital products business of Abbott Laboratories. The company has turned in good operating results in 2009 and has received several favorable U.S. Food and Drug Administration approvals. Additionally, Hospira recently announced a much welcomed program to improve margins and return on invested capital. Schering-Plough Corp. also experienced nice gains on news that it is entering into an agreement to be acquired by Merck and Co. A number of energy holdings were major contributors to Fund performance. Halliburton Co. participated in a rebound in the oil service industry caused by investor perception that supply correction mechanisms are beginning to take hold which should eventually lead to a rebound in drilling activity. Southwestern Energy Co. also rallied in anticipation of the supply correction, receiving an added boost from 1 LOU HOLLAND GROWTH FUND continued great well results from their Fayetteville project. Suntech Power Holdings Co. Ltd.- ADR moved higher due in part to China’s announcement of a solar power subsidy program which could spark larger than expected demand from China in the coming years. Consumer-related stocks were a weak spot for the Fund. Proctor& Gamble Co., one of the larger holdings in the Fund, was hurt by a combination of investor flight from defensive consumer staples issues and increased concerns about its longer term revenue growth prospects. Costco Wholesale Corp. also lagged as same-store-sales deceleration has led to a de-leveraging in sales, general, and administrative expenses. The Fund has little-to-no exposure to the credit or mortgage market. However, while AFLAC Inc.’s business is performing as well as can be expected in this uncertain financial environment, the company has suffered due to lingering concerns about its $8billion in hybrid securities linked to banks around the globe and any potential investment losses that may occur as a result of nationalization or insolvency of some U.K. banks. We believe that while there very well may be losses, they are manageable. The Fund was advantaged by our decision to maintain an overweight in both technology and energy stocks as investor optimism about an economic recovery resulted in a shift into economically sensitive sectors. We lowered our weight in health care due to the potential for health care reform in the U.S., which could slow the rate of earnings growth of companies in this sector. This decision added value. Portfolio Changes Our fundamental, bottom-up research during the first half of the year identified BlackRock Inc. as a new stock idea that met our long-term, fundamental, conservative investment criteria of double-digit earnings growth rates and reasonable valuations. BlackRock, a leading global asset manager, was purchased in April in order to gain exposure to a high quality asset management firm that should profit from a financial market turnaround. The company has been extremely well managed and its well regarded management has done a great job of creating value for shareholders since going public in 1999. And while there are some variable expenses associated with their business model, much of the expense base is fixed, allowing for strong growth when assets under management are growing. BlackRock has one of the broadest asset management platforms in the industry, with a diversified asset base in money management, fixed income, and equities. Continued strong asset management performance should continue to drive inflows. To round out its existing product offerings and to increase its capabilities in index and quantitative assets, BlackRock recently announced its decision to acquire Barclay’s Global Investors. The crown jewel of the deal is Barclay’s exchange-traded fund (“ETF”) product, iShares, which represents almost 50% of the ETF market, a rapidly growing segment of tradable securities market. Stocks are generally sold when they no longer meet our investment criteria or when replaced with a better idea. 2 LOU HOLLAND GROWTH FUND Outlook Most of the major U.S. equity market indexes are now solidly in positive territory through the first half of the year. This performance has been driven by a positive shift in investor confidence that the worst is over and that the economy is set to return to growth. We agree that the worst is likely over for the economy as well as the stock market. Yet, we remain uncertain of the timing of a bottom of either or the sustainability of the recent rally since a number of issues still facing the economy, housing, employment, and the financial system remain unresolved. Also, we believe we are entering a period of consumer de-leveraging which will likely be a headwind for future economic growth, although this could be partially offset by demand from emerging markets as their economies begin to improve. Our expectation is that the pace of future economic growth may likely be below recent historical levels. We remain selective in both stock and sector allocation decisions, looking to position our portfolio to take advantage of any future economic turnaround. We also remain on watch for interesting opportunities in high quality consumer companies that meet our growth at a reasonable price criteria and that are able to thrive during an economic recovery despite a new consumer spending paradigm. Bank stocks have shown appreciation driven by depressed valuations and investor confidence that the government will backstop certain bank failures. However, we remain cautious of financial stocks overall given issues that still face many companies in this space and thus we prefer financials in which we have greater clarity and conviction of future earnings growth. As health care reform is taking shape under the new administration, we fear that potential cost control measures could cause deterioration in the pricing power of health care companies. We are cognizant of the overall benefit of having exposure to stocks in this economically defensive sector. However, while we continue to monitor the reform process we have proactively reduced our relative exposure to this sector and stand ready to make additional changes as necessary. We remain overweighted in the energy sector primarily through holdings in high quality companies that have quality reserves and that are low cost producers and poised for growth. We still believe that the overall fundamentals continue to support our thesis of a supply/demand imbalance longer term, particularly as global economies emerge from recession. While the current business cycle is challenging, we continue to be optimistic about conservative growth stocks in general. In the near-term period of economic and stock market uncertainty, we expect investors to continue to favor companies with the most stable and highest-quality earnings growth and to gravitate to companies with strong financial positions, good earnings growth potential, reasonable valuations and low debt levels, measures consistent with our bottom-up, fundamental investment criteria. 3 LOU HOLLAND GROWTH FUND We believe that our extensive investment experience and our conservative growth strategy of purchasing high quality, reasonably priced, mid and large capitalization growth companies with a leadership position in their industries will produce superior results for long-term investors. Sincerely, Monica L. WalkerPresident& Chief Investment Officer- Equity 4 LOU HOLLAND GROWTH FUND THIS CHART ASSUMES AN INITIAL GROSS INVESTMENT OF $10, 06/30/99. RETURNS SHOWN INCLUDE THE REINVESTMENT OF ALL DIVIDENDS AND DISTRIBUTIONS. IN THE ABSENCE OF FEE WAIVERS AND REIMBURSEMENTS, TOTAL RETURN WOULD BE REDUCED. PAST PERFORMANCE IS NOT PREDICTIVE OF FUTURE PERFORMANCE.
